VOGEL, Circuit Judge
(dissenting).
When Congress passed the Special Act of April 15, 1886, 24 Stat. 12, giving the “consent of the Government” to the construction, “across the Mississippi River, * * * to be approved by the Secretary of War, [of] a dam,'canal and the appurtenances thereof, for water-power and other purposes”, I believe it did not intend the withholding of its consent to any repair, modernization of or reconstruction of the project. Furthermore, it carefully retained unto itself “the right to alter, amend, or repeal this act * * * without any claim of any kind arising in favor of any party in consequence of such amendment or repeal.” The project has been repaired and rebuilt since the passage of the Special Act authorizing it. I believe that any construction of the Special Act to the effect that it did not include repair, upkeep or reconstruction when necessitated by use, by accident, by obsolescence, or by any other means to be entirely unrealistic and unreasonable.
When Congress passed the Federal Water Power Act of June 10, 1920, 41 Stat. 1063, authorizing the Federal Power Commission to issue licenses for construction, operation and maintenance of projects on navigable waters of the United States, it specifically exempted from the terms thereof persons, corporations, etc., holding or possessing a permit or valid existing right-of-way granted prior to June 10, 1920. I believe Congress meant what it said in granting such exemption and that it is not for the Commission or this or any other court to say that, “It is unreasonable to assume, * * * that Congress was delegating to a specialized expert body the obligation of securing comprehensive development of the nation’s power resources, while reserving to itself the responsibility of continued surveillance over all locations where any developments had been constructed under previously granted permits.” That is exactly what Congress did in providing the exemption and it did so in no uncertain terms.
In the Special Act of 1886, Congress reserved to the Secretary of War the *53authority to direct modifications and changes in the original structure whenever he should deem it advisable. The duration of the grant was also specifically controlled by Congress through the power to “alter, amend, or repeal”. It seems strange indeed that in enacting the 1920 legislation granting exemptions for permits previously granted, Congress intended the project works erected under those permits to forever remain unchanged or come within the Commission’s jurisdiction. Nowhere did Congress -say that the term of the Special Act of 1886 was limited to the lifetime of the original works constructed. Congress simply could have vested the Commission with the jurisdiction it seeks in this proceeding. It did not do so.
I would reverse the Commission’s order.